         Case 3:20-cr-00497-BR         Document 26       Filed 06/17/21     Page 1 of 4




SCOTT ERIK ASPHAUG
Acting United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Assistant United States Attorney
Thomas.Ratcliffe@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-00497-BR

               v.                                    GOVERNMENT’S SENTENCING
                                                     MEMORANDUM
JEFFREY RICHARD SINGER,

              Defendant.


       Introduction

       The defendant stole the U.S. flag from the Gus J. Solomon federal courthouse in

Portland, carried it several blocks while marching in the streets with a crowd, and destroyed it in

front of the Portland Police Bureau’s Central Precinct building. The government asks the Court

to sentence the defendant to time served, plus one year of supervised release, and to order

restitution of $218.50.




Government’s Sentencing Memorandum                                                            Page 1
                                                                                      Revised Aug. 2019
         Case 3:20-cr-00497-BR          Document 26         Filed 06/17/21    Page 2 of 4




       Factual Background

       A.      The Offense Conduct

       The PSR accurately describes the defendant’s conduct on September 19, 2020. (PSR ¶¶

15-18.) As part of a protest that night, the defendant stole the U.S. flag from federal property,

carried it to the PPB Central Precinct building, and destroyed it by setting it ablaze. Special

agents from Homeland Security Investigations watched him do those things. Agents also

watched him break several Starbucks windows with a baton.

       The PSR also accurately recounts the defendant’s conduct two weeks later during similar

protests that escalated into violence when the defendant charged directly at an officer who was

trying to apprehend him, injuring the officer’s thumb. (PSR ¶¶ 19-20.) That conduct, of course,

is not directly related to the defendant’s guilty plea, but indicates the defendant’s recurring role

in the nightly violence in Portland last summer and fall.

       B.      The Charges

       The defendant was indicted on October 20, 2020, for two counts: (1) Civil Disorder, in

violation of Title 18 of the United States Code, Section 231(a)(3) (a felony), and (2) Theft of

Government Property, in violation of Title 18 of the United States Code, Section 641 (as a

misdemeanor). He pled guilty in late March.

       C.      The Plea Agreement & Guideline Computations

       The government agrees with the following PSR computations:

 Guidelines Provision                                  Government’s Position
 Base - USSG § 2B1.1                                     6 (not contested)
 Acceptance of Responsibility –                        - 2 (not contested)
 USSG § 3E1.1(a)
 Total Offense Level                                    4


Government’s Sentencing Memorandum                                                           Page 2
         Case 3:20-cr-00497-BR          Document 26       Filed 06/17/21      Page 3 of 4




 Resulting Guideline Range                            0 – 6 months (Zone A)
 In Criminal History Category III

       Argument

       A.      Contested Guideline Issues

       The government does not contest the guidelines calculations. The applicable

guideline range is 0 to 6 months of imprisonment in Zone A.

       B.      Government’s Recommended Sentence

       The government acknowledges and appreciates the defendant’s success during pretrial

supervision, particularly because the defendant avoided becoming involved in further protest-

related violence in Portland.

       Stealing government property from outside a federal courthouse in Portland last fall was

not the crime of the century, the decade or even the year. But it was a crime, and the defendant

deserves to be punished for it. His misdemeanor conviction and continuing supervision are

adequate to account for the seriousness of his offense.

       The government submits that, under the facts of this case, a sentence of time served and

one year of supervised release is sufficient, will promote respect for the law, and will provide

just punishment for this defendant. Such a sentence will provide adequate deterrence to criminal

conduct and protect the public.

       C.      Forfeiture & Restitution

       Forfeiture is not an issue in this case.

       Restitution is appropriate to compensate the federal government for the loss of its

property. The government recently submitted to defense counsel proof that the type of flag the

defendant destroyed costs $218.50. The government seeks restitution of $218.50.

Government’s Sentencing Memorandum                                                           Page 3
         Case 3:20-cr-00497-BR         Document 26      Filed 06/17/21       Page 4 of 4




       Conclusion

       The government recommends the Court impose a sentence of time served, one year of

supervised release, a $100 special assessment, and restitution of $218.50.

Dated: June 16, 2021                                 Respectfully submitted,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney


                                                     /s/ Thomas S. Ratcliffe
                                                     THOMAS S. RATCLIFFE, ILSB #6243708
                                                     Assistant United States Attorney




Government’s Sentencing Memorandum                                                         Page 4
